Citation Nr: 1018657	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-24 209	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The appellant served on active duty from July 1987 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In April 2006 the appellant testified in a hearing before a 
Decision Review Officer at the San Juan RO.  A transcript of 
that hearing is associated with the claims file.  
Jurisdiction over the case was subsequently transferred to 
the Hartford RO in Newington, Connecticut.


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
through his authorized representative that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized 
representative, has withdrawn his appeal and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.




		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


